Citation Nr: 0740471	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  04-19 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an ulcer.

2.  Entitlement to an initial disability evaluation greater 
than 30 percent for bilateral flat feet with bilateral 
plantar fasciitis, Achilles tendonitis, and bilateral 
calcaneal spurring.

3.  Entitlement to an initial disability evaluation greater 
than 10 percent for lumbar muscle strain associated with 
bilateral flat feet with bilateral plantar fasciitis, 
Achilles tendonitis, and bilateral calcaneal spurring, prior 
to June 14, 2006, and to an initial disability evaluation 
greater than 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from September 1973 to October 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied, in pertinent part, the 
veteran's claims for service connection for an ulcer, flat 
feet, and for bilateral calcaneal spurring; and on appeal of 
a September 2004 rating decision in which the RO granted the 
veteran's claims for service connection for lumbar muscle 
strain, bilateral plantar fasciitis, and for Achilles 
tendonitis, assigning a separate 10 percent evaluation for 
each disability effective October 17, 2003.  The veteran 
disagreed with the June 2003 rating decision in July 2003.  
He perfected a timely appeal on his service connection claims 
for an ulcer, flat feet, and for bilateral calcaneal spurring 
in May 2004.  He also disagreed with the September 2004 
rating decision in July 2005, seeking initial disability 
evaluations greater than 10 percent for lumbar muscle strain, 
bilateral plantar fasciitis, and for Achilles tendonitis.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board notes that, in a May 2004 rating decision, the RO 
granted the veteran's claim for service connection for 
bilateral flat feet.  An RO hearing was held on the veteran's 
claims in February 2006.  

In a July 2006 rating decision, the RO granted the veteran's 
claim for service connection for bilateral calcaneal spurring 
as secondary to service-connected bilateral flat feet, 
effective March 13, 2003.  The RO also recharacterized the 
veteran's bilateral foot disabilities, to include service-
connected bilateral flat feet, bilateral plantar fasciitis, 
and service-connected Achilles tendonitis, as service-
connected bilateral flat feet with bilateral plantar 
fasciitis, Achilles tendonitis, and bilateral calcaneal 
spurring, assigning a single disability evaluation of 
30 percent effective March 13, 2003.  Finally, the RO granted 
the veteran's claim for an initial disability evaluation 
greater than 10 percent for lumbar muscle strain, assigning a 
20 percent rating effective June 14, 2006.  In September 
2006, the veteran perfected a timely appeal on his claims for 
initial disability evaluations greater than 30 percent for 
bilateral flat feet with bilateral plantar fasciitis, 
Achilles tendonitis, and bilateral calcaneal spurring and 
greater than 10 percent for lumbar muscle strain associated 
with bilateral flat feet with bilateral plantar fasciitis, 
Achilles tendonitis, and bilateral calcaneal spurring, prior 
to October 17, 2003, and to an initial disability evaluation 
greater than 20 percent thereafter.

Because the initial ratings assigned to the veteran's 
service-connected bilateral flat feet with bilateral plantar 
fasciitis, Achilles tendonitis, and bilateral calcaneal 
spurring and to service-connected lumbar muscle strain are 
not the maximum ratings available for each of these 
disabilities, these claims remain in appellate status.  See 
AB v. Brown, 6 Vet. App. 35 (1993); see also Fenderson, 
supra.  

In a March 2007 rating decision, the RO granted the veteran's 
claims for service connection for tarsal tunnel syndrome of 
the left foot as secondary to service-connected bilateral 
flat feet with bilateral plantar fasciitis, Achilles 
tendonitis, and bilateral calcaneal spurring, assigning a 
10 percent evaluation effective February 13, 2006, a 
100 percent evaluation effective May 1, 2006, based on 
surgical or other treatment necessitating convalescence, and 
a 10 percent evaluation effective July 1, 2006.  The RO also 
granted service connection for tarsal tunnel syndrome of the 
right foot as secondary to service-connected bilateral flat 
feet with bilateral plantar fasciitis, Achilles tendonitis, 
and bilateral calcaneal spurring, assigning a 10 percent 
evaluation effective February 13, 2006.

The issue of entitlement to an initial disability evaluation 
greater than 10 percent for lumbar muscle strain associated 
with bilateral flat feet with bilateral plantar fasciitis, 
Achilles tendonitis, and bilateral calcaneal spurring, prior 
to June 14, 2006, and to an initial disability evaluation 
greater than 20 percent thereafter is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  The veteran does not experience any disability from an 
ulcer that could be attributable to active service.

2.  Throughout the appeal period, the veteran's service-
connected bilateral flat feet with bilateral plantar 
fasciitis, Achilles tendonitis, and bilateral calcaneal 
spurring have been manifested by tenderness of the feet and 
ankles, no swelling, limitation of motion of the right ankle, 
bilateral pes planus, bilateral plantar fasciitis, bilateral 
Achilles tendonitis, bilateral hallux valgus, bilateral 
calcaneal spurring, and bilateral pes planus.  There is no 
clinical evidence of pronounced bilateral flat feet.


CONCLUSIONS OF LAW

1.  An ulcer was not incurred during active service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  The criteria for entitlement to an initial disability 
evaluation greater than 30 percent for bilateral flat feet 
with bilateral plantar fasciitis, Achilles tendonitis, and 
bilateral calcaneal spurring have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.71a, Diagnostic Code 5276 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The RO provided the appellant pre-adjudication notice in 
April 2003 and also notified him of the Dingess requirements 
by letters dated in March and September 2006.  Although 
notice as to the effective date and disability ratings wasn't 
sent prior to the initial rating decisions by the RO, the 
claims were readjudicated in supplemental statements of the 
case issued in July 2006.  Mayfield, 444 F.3d at 1328.  

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection for 
bilateral flat feet with bilateral plantar fasciitis, 
Achilles tendonitis, and bilateral calcaneal spurring.  In 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App. at 490-91.  Thus, because the notice 
that was provided in connection with the grant of service 
connection was legally sufficient, VA's duty to notify in 
this case has been satisfied.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the RO and the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; the veteran has not contended otherwise.

Service Connection for an Ulcer

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of postservice continuity of the same 
symptomatology" and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  
See Savage, 10 Vet. App. at 495-498.

The veteran contends that he incurred an ulcer during active 
service.  He testified that he was hospitalized for the 
condition in 1977 and self-treated thereafter. 

A review of the veteran's service medical records indicates 
that he denied any history of stomach trouble at his 
enlistment physical examination in September 1973.  Clinical 
evaluation was completely normal.  He was not treated during 
active service for an ulcer.  The veteran's history and 
clinical evaluation results were unchanged at his separation 
physical examination in August 1980.  He specifically denied 
a history of stomach problems or indigestion.  

The post-service medical evidence shows that, on private 
outpatient treatment in July 2002, the veteran complained of 
left upper epigastric pain and burning in epigastric and 
increased retrosternal area pain after meals with indigestion 
and gas.  His history included peptic ulcer disease.  
Objective examination showed mild epigastric tenderness in 
the abdomen and left upper quadrant.  The assessment was 
gastritis/gastroesophageal reflux disease (GERD)/peptic ulcer 
disease.

VA clinical records show that, on VA examination in April 
2003, the veteran complained of daily distention and nausea 
that lasted for 20 to 30 minutes.  He denied any vomiting or 
weight loss although he reported hematemesis and melena 
2 months earlier.  Physical examination showed tenderness in 
the left upper quadrant, no endoscopic evidence of any 
problems, no palpable mass in the epigastrium, no direct or 
rebound tenderness, no palpable mass, normal bowel sounds, 
and no distention.  An upper gastrointestinal series was 
normal.  The diagnoses included stomach ulcers not found on 
examination; stable on medication.

The Board finds that the preponderance of the evidence is 
against the veteran's service connection claim for an ulcer.  
The veteran's service medical records show no complaints of 
or treatment for an ulcer at any time during active service; 
no ulcer was shown at his enlistment or discharge physical 
examinations.  Additionally, it appears that the veteran was 
first treated for stomach ulcer complaints in July 2002, or 
more than 20 years after his separation from service in 
October 1980, when a private examiner diagnosed 
gastritis/GERD/peptic ulcer disease.  With respect to 
negative evidence, the fact that there was no record of any 
complaint, let alone treatment, involving the veteran's 
condition for many years could be decisive.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that 
it was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints); see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) (holding that "negative evidence" could be 
considered in weighing the evidence).  There also was no 
clinical evidence of stomach ulcers at the veteran's most 
recent VA examination in April 2003; the VA examiner 
concluded that the veteran's complained-of stomach ulcers 
were stable on medication.

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Simply put, service connection is not warranted in the 
absence of proof of a present disability.

Additional evidence in support of the veteran's service 
connection claim for ulcers is his lay statements and June 
2007 videoconference Board hearing testimony.  As a lay 
person, the veteran is not competent to opine on medical 
matters such as the etiology of medical disorders.  The 
record does not show, nor does the veteran contend, that he 
has specialized education, training, or experience that would 
qualify him to provide an opinion on this matter.  
Accordingly, the veteran's lay statements are entitled to no 
probative value.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
Absent any objective medical evidence linking the veteran's 
claimed ulcer to an incident of or finding recorded during 
active service, and without any evidence of current 
disability due to an ulcer, service connection is not 
warranted.

Higher Initial Rating for Bilateral Flat Feet

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007). Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings. The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history. 38 C.F.R. § 
4.2 (2007); see also Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

As noted in the Introduction, where the appeal arises from 
the original assignment of a disability evaluation following 
an award of service connection, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time.  Separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson, supra.

The veteran's service-connected bilateral flat feet with 
bilateral plantar fasciitis, Achilles tendonitis, and 
bilateral calcaneal spurring are currently evaluated as 
30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5276.  See 38 C.F.R. § 4.71a, DC 5276 (2007).

Under DC 5276, a 30 percent rating is warranted for severe 
acquired bilateral flat feet with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indications of swelling on 
use, and characteristic callosities.  

The maximum rating of 50 percent is warranted under DC 5276 
for pronounced acquired bilateral flat feet with marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, and not improved by 
orthopedic shoes or appliances.  

Pes planus was noted at the veteran's separation physical 
examination in August 1980.

The post-service medical evidence shows that, on private 
outpatient treatment in August 2000, the veteran complained 
of bilateral heel pain for the past few months.  He denied 
any history of trauma.  He was a postal worker and was on his 
feet all day delivering mail.  Physical examination of the 
feet showed tenderness to palpation to the plantar medial 
calcaneal tubercle of the feet, mild tenderness on palpation 
of the medial band of the plantar fascia, pain at the medial 
process of the calcaneal tuberosity with dorsiflexion of the 
digits, no apparent edema or erythema, and mild pes planus.  
The impressions included bilateral plantar fasciitis with 
secondary pes planus foot-type.

On private outpatient treatment in August 2003, the veteran 
complained of bilateral heel pain and flat feet that had 
lasted for several months.  Physical examination showed heel 
and toe walking, bilateral tenderness at the plantar medial 
aspect of the heels and at the posterior aspect of the heel 
along the Achilles tendon insertion, a low medial arch, and 
flexible feet.  X-rays showed a prominent superior posterior 
corner of the calcaneus and some calcification in the area of 
the Achilles tendon insertion on the left and a small plantar 
heel spur as well as a prominent posterior superior corner of 
the calcaneus on the right.  The impressions included 
bilateral plantar fasciitis, bilateral Achilles tendonitis, 
and bilateral flat feet.

On private outpatient treatment in July 2004, the veteran 
complained of painful flat feet.  Physical examination showed 
bilateral flexible pes planus.  The assessment was flexible 
pes planus with some pain after activity and some Achilles 
tendonitis and/or plantar fasciitis.

VA clinical records show that, on VA examination in August 
2004, the veteran complained of progressive pain in his feet, 
occasional swelling, flare-ups twice a week, and difficulty 
doing yard work and with prolonged standing due to foot pain.  
The VA examiner reviewed the veteran's claims file.  Physical 
examination showed no calluses, skin breakdown, or deformity 
in either foot, a normal gait, over-pronation when he walked, 
a small bunion on the left foot, normal Achilles tendon 
alignment, and normal toe and heel rise.  The VA examiner 
stated that, although the veteran's Achilles tendonitis was 
not shown on this examination, the previous Achilles 
tendonitis was at least as likely as not related to his flat 
feet.  X-rays of the feet showed post-traumatic as well as 
degenerative changes of the right foot, and a normal left 
foot except for a calcification at the insertion of the 
Achilles tendon.  The diagnoses were plantar fasciitis with 
chronic pain in both feet that was more likely than not due 
to over-pronation from flat feet and no Achilles tendonitis.

The veteran complained of bilateral foot pain, numbness, 
cramping, and toe spasm on private outpatient treatment in 
February 2006.  Physical examination showed tenderness to 
palpation on the right and an abnormal gait on pronation.  X-
rays showed plantar heel spurs bilaterally.  The impressions 
included tarsal tunnel syndrome.

On VA examination in June 2006, the veteran complained of 
painful feet bilaterally and pain in the Achilles tendon area 
on the right side.  The VA examiner reviewed the veteran's 
claims file, including his service medical records and 
private treatment records.  The veteran was unable to do any 
physical work and did not do much work around the house.  
Physical examination showed that he walked with a limp and 
mild discomfort with movement, tender scars on the left foot, 
tenderness on the plantar aspect of the feet and over the 
medial malleolus and insertion of Achilles tendon and around 
the left ankle, moderate flattening of the bilateral arches, 
valgus deformity of the left big toe, and no calluses.  X-
rays showed normal ankle and bilateral mild calcaneal 
spurring posteriorly and in the plantar aspect.  The VA 
examiner opined that the veteran's calcaneal spurring was at 
least as likely as not caused by or a result of his bilateral 
flat feet, although he noted that it was difficult to be 
precise as to the etiology of the veteran's multiple foot 
problems.  The diagnoses included bilateral pes planus, 
bilateral hallux valgus, Achilles tendonitis, bilateral 
calcaneal spurs, and bilateral plantar fasciitis.

In a November 2006 letter, M.L.R., D.P.M. (-initials used to 
protect privacy) (Dr. M.L.R.), stated that the veteran had 
radiological and clinical evidence of bilateral pronation 
(flat feet) and that he had not been able to find any other 
reason for the veteran's bilateral nerve entrapment.

On VA examination in February 2007, the veteran complained of 
bilateral heel pain and burning pain on the inner aspect of 
the left ankle, bilateral ankle swelling in the evenings 
after work, left leg and foot fatigue on walking.  The VA 
examiner reviewed the veteran's claims file, including his 
service medical records and private treatment records.  
Physical examination showed moderate to severe bilateral pes 
planus, bilateral tenderness in the Achilles tendons with no 
swelling or discontinuity and normal alignment, no calluses, 
no foot ulcers, hallux valgus deformity of 20 degrees on the 
right and of 15 degrees on the left, bilateral heel 
tenderness in the medial and anterior parts with no swelling, 
tenderness over the medial and lateral aspect of the left 
ankle without warmth or redness.  On repetitive movement, 
there was no change in range of motion of the left ankle, no 
change in dorsiflexion of the right ankle, 5 degrees of 
additional plantar flexion of the right ankle, and no 
complaints of other symptoms.  When standing, the veteran's 
arches were flat.  He stood with his left foot raised without 
putting pressure on the heels.  He also had an antalgic gait 
and could not walk on his heels or on the balls of his feet.  
X-rays of both feet showed bilateral pes planus with mild 
calcaneal spurring.  The diagnoses were bilateral pes planus, 
bilateral Achilles tendonitis, and calcaneal spurring and 
plantar fasciitis.

In a March 2007 decision, the RO granted service connection 
and assigned separate 10 percent ratings for tarsal tunnel 
syndrome, right and left feet, effective from February 13, 
2006.  The RO also assigned a 100 percent temporary 
evaluation to the left foot tarsal tunnel syndrome, effective 
from May 1, 2006 to June 30, 2006; a 10 percent rating has 
been in effect since July 1, 2006.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for an initial disability 
evaluation greater than 30 percent for bilateral flat feet 
with bilateral plantar fasciitis, Achilles tendonitis, and 
bilateral calcaneal spurring.  Throughout the appeal period, 
the veteran's service-connected bilateral flat feet were 
manifested by, at most, severe flat feet with objective 
evidence of marked deformity, accentuated pain on 
manipulation and use, swelling, and characteristic 
callosities.  Simply put, there is no clinical evidence of 
pronounced flat feet with marked pronation, extreme 
tenderness of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the Achilles tendon on 
manipulation such that an initial disability evaluation 
greater than 30 percent is warranted at any time throughout 
the appeal period.

The medical evidence shows that the veteran had tenderness to 
palpation in both feet and mild bilateral pes planus on 
private outpatient treatment in August 2000.  He had 
bilateral tenderness to palpation in both heels and x-rays 
showed a right heel spur, bilateral plantar fasciitis, and 
bilateral Achilles tendonitis in August 2003.  There were no 
calluses or deformity in either foot on VA outpatient 
treatment in August 2004, although the veteran displayed 
over-pronation when walking and had a small bunion on the 
left foot and a normal gait.  X-rays in August 2004 showed 
post-traumatic and degenerative changes in the right foot and 
no Achilles tendonitis.  Private outpatient treatment in 
February 2006 revealed an abnormal gait on pronation, 
tenderness to palpation in the right foot, and bilateral heel 
spurs on x-rays.  The veteran limped on walking and had mild 
discomfort on movement at VA examination in July 2006.  His 
feet had no calluses.  X-rays showed bilateral calcaneal 
spurring.  Finally, on VA examination in February 2007, the 
veteran had moderate to severe bilateral pes planus, 
bilateral Achilles tenderness with no swelling, no calluses, 
bilateral hallux valgus deformity, and no additional 
complaints of pain on range of motion testing.

Thus, the Board finds that the 30 percent evaluation 
currently assigned to the veteran's service-connected 
bilateral flat feet with bilateral plantar fasciitis, 
Achilles tendonitis, and bilateral calcaneal spurring 
appropriately compensates him for the disability that he has 
experienced since he filed his service connection claim.  
Hence, consideration of higher initial or staged ratings is 
not warranted.  See Fenderson, supra.


ORDER

Entitlement to service connection for an ulcer is denied.

Entitlement to an initial disability evaluation greater than 
30 percent for bilateral flat feet with bilateral plantar 
fasciitis, Achilles tendonitis, and bilateral calcaneal 
spurring is denied.


REMAND

Initially, the Board notes that VA's duty to assist includes 
making reasonable efforts to help a claimant obtain relevant 
private treatment records necessary to substantiate the 
claim.  These reasonable efforts include making an initial 
request for private treatment records identified by the 
veteran and, if the records are not received, at least one 
follow-up request.  See 38 C.F.R. § 3.159(c)(1) (2007).

The veteran testified at his June 2007 hearing that he was 
being seen by Dr. Thomas Zink in Montgomery, Alabama, three 
times a week for treatment of his service-connected lumbar 
muscle strain associated with bilateral flat feet with 
bilateral plantar fasciitis, Achilles tendonitis, and 
bilateral calcaneal spurring.  He requested that the record 
on appeal be kept open for an additional 30 days; however, no 
additional evidence was submitted.  Accordingly, on remand, 
VA should make reasonable attempts to obtain the veteran's 
private treatment records from Dr. Zink's office. 
Additionally, since the VA examiner who last examined the 
veteran's lumbar spine in February 2007 did not have access 
to Dr. Zink's records, if, and only if, Dr. Zink's office 
provides the veteran's treatment records, then the veteran 
should be afforded appropriate VA examination(s) to determine 
the current severity of his service-connected lumbar muscle 
strain associated with bilateral flat feet with bilateral 
plantar fasciitis, Achilles tendonitis, and bilateral 
calcaneal spurring.

The RO also should obtain the veteran's up-to-date VA and 
private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all VA and 
non-VA clinicians who have evaluated or 
treated him for lumbar muscle strain 
associated with bilateral flat feet with 
bilateral plantar fasciitis, Achilles 
tendonitis, and bilateral calcaneal 
spurring in recent years.  Obtain 
outstanding VA treatment records that have 
not already been associated with the 
claims file.  Once signed releases are 
received from the veteran, obtain 
outstanding private treatment records that 
have not already been associated with the 
claims file.  Specifically, medical 
records from Dr. Thomas Zink, Montgomery, 
Alabama, should be requested.  Efforts to 
obtain records from Dr. Zink should be 
documented in the claims file.  

A copy of any negative response(s) should 
be included in the claims file.

2.  If, and only if, additional treatment 
records are obtained, then the veteran 
should be afforded appropriate VA 
examination(s) to determine the current 
severity of his service-connected lumbar 
muscle strain associated with bilateral 
flat feet with bilateral plantar 
fasciitis, Achilles tendonitis, and 
bilateral calcaneal spurring

The claims folder must be made available 
to the examiner(s) for review in 
conjunction with the examination(s).

Based on the examination and review of the 
relevant evidence of record, to include 
the service medical records and all post-
service medical records documenting 
evaluation and treatment for lumbar muscle 
strain, the examiner(s) should determine 
whether the veteran's service-connected 
lumbar muscle strain is manifested by 
forward flexion of the cervical spine 
15 degrees or less or favorable ankylosis 
of the entire cervical spine; or by 
unfavorable ankylosis of the entire spine, 
forward flexion of the thoracolumbar spine 
30 degrees or less, or favorable ankylosis 
of the entire thoracolumbar spine; or by 
unfavorable ankylosis of the entire 
thoracolumbar spine or the entire spine.  

Any limitation of motion must be 
objectively confirmed by clinical findings 
such as swelling, muscle spasm, or 
satisfactory evidence of painful motion. 
Complete range of motion studies should be 
performed.  The degree of functional loss 
due to pain should be indicated.  It also 
should be indicated whether there is more 
or less movement than normal, weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity or atrophy of disuse.

3.  After completion of the foregoing, 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided an SSOC which addresses all 
evidence associated with the record since 
the last SSOC.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).




______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


